 
EXHIBIT 10.37
 
Network Engines, Inc.
 
Executive Retention Agreement
 
THIS EXECUTIVE RETENTION AGREEMENT by and between Network Engines, Inc., a
Delaware corporation (the “Company”), and John H. Curtis (the “Executive”) is
made as of April 12, 2002 (the “Effective Date”).
 
WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, various business uncertainties may arise from time to time and
that such possibility, and the concerns and questions which it may raise among
key personnel, may result in the departure or distraction of key personnel to
the detriment of the Company and its stockholders,
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from such uncertainties, including the possibility of a change in control of the
Company and related events and circumstances,
 
WHEREAS, the Company and the Executive are party to an Employment Agreement,
dated March 21, 2001 (the “Employment Agreement”), and
 
WHEREAS, it is the intention of the parties that the Executive be provided with
the benefits of this Agreement and the Employment Agreement, but that he not
receive duplicative benefits under both such agreements (particularly under
Section 4 hereof).
 
NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances described
below, whether before or after a Change in Control (as defined in Section 1.1).
 
1.    Key Definitions.
 
As used herein, the following terms shall have the following respective
meanings:
 
1.1    “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):
 
(a)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the



-1-



--------------------------------------------------------------------------------

 
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 30% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (c) of this Section 1.1;
or
 
(b)    such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (ii)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
 
(c)    the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and (ii)
no Person (excluding the Acquiring Corporation or any employee benefit plan (or
related trust) maintained or sponsored



-2-



--------------------------------------------------------------------------------

 
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 30% or more of the then outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or
 
(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
1.2    “Change in Control Date” means the first date during the Term (as defined
in Section 2) on which a Change in Control occurs. Anything in this Agreement to
the contrary notwithstanding, if (a) a Change in Control occurs, (b) the
Executive’s employment with the Company is terminated prior to the date on which
the Change in Control occurs, and (c) it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or in anticipation of a Change in
Control, then for purposes of this Agreement the “Change in Control Date” shall
mean the date immediately prior to the date of such termination of employment.
 
1.3    “Cause” means:
 
(a)    the Executive’s failure to substantially perform his assigned duties
(other than any such failure resulting from incapacity due to physical or mental
illness or any failure after the Executive gives notice of termination for Good
Reason), which failure is not cured within 20 days after a written demand for
substantial performance is received by the Executive from the Board of Directors
of the Company which specifically identifies the manner in which the Board of
Directors believes the Executive has not substantially performed the Executive’s
duties; or
 
(b)    the Executive’s engagement in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company.
 
1.4    “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the events or circumstances set forth in clauses (a) through
(e) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Executive in respect thereof, such event or
circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom (provided that such
right of correction by the Company shall only apply to the first Notice of
Termination for Good Reason given by the Executive).
 
(a)    the assignment to the Executive of duties inconsistent in any material
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect on the
Effective Date, or any other action or omission by the Company which results in
a material diminution in such position, authority or responsibilities;



-3-



--------------------------------------------------------------------------------

 
(b)    a reduction in the Executive’s annual base salary as in effect on the
Effective Date or as the same was or may be increased thereafter from time to
time;
 
(c)    a change by the Company in the location at which the Executive performs
his principal duties for the Company to a new location that is both (i) outside
a radius of 50 miles from the Executive’s principal residence immediately prior
to the Effective Date and (ii) more than 35 miles from the location at which the
Executive performed his principal duties for the Company immediately prior to
the Effective Date;
 
(d)    the failure of the Company to obtain the agreement from any successor to
the Company to assume and agree to perform this Agreement, as required by
Section 6.1; or
 
(e)    a purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.2(a).
 
The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.
 
1.5    “Disability” means the Executive’s absence from the full-time performance
of the Executive’s duties with the Company for 180 consecutive calendar days as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative.
 
2.    Term of Agreement.    This Agreement, and all rights and obligations of
the parties hereunder, shall take effect upon the Effective Date and shall
expire on the date two years after the Effective Date. “Term” shall mean the
period commencing as of the Effective Date and continuing in effect through the
date that is two years after the Effective Date.
 
3.    Employment Status; Termination Following Change in Control.
 
3.1    Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.
 
3.2    Termination of Employment.
 
(a)    Any termination of the Executive’s employment by the Company or by the
Executive shall be communicated by a written notice to the other party hereto
(the “Notice of Termination”), given in accordance with Section 7. Any Notice of
Termination shall: (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the Date of Termination (as defined
below). The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 10



-4-



--------------------------------------------------------------------------------

 
days or more than 120 days after the date of delivery of such Notice of
Termination), in the case of a termination other than one due to the Executive’s
death, or the date of the Executive’s death, as the case may be. In the event
the Company fails to satisfy the requirements of Section 3.2(a) regarding a
Notice of Termination, the purported termination of the Executive’s employment
pursuant to such Notice of Termination shall not be effective for purposes of
this Agreement.
 
(b)    The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
 
(c)    Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause.
 
4.    Benefits to Executive.
 
4.1    Stock Acceleration.    If (a) a Change in Control Date or an Acquisition
Event occurs during the Term on or before the Date of Termination and (b) the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or Death) or by the Executive for Good Reason during the
Term, then, effective upon the Date of Termination, (x) each outstanding option
to purchase shares of Common Stock of the Company held by the Executive shall
become immediately exercisable in full, and (y) each outstanding restricted
stock award shall be deemed to be fully vested and will no longer be subject to
any right of repurchase by the Company. If (a) neither a Change of Control Date
nor an Acquisition Event occurs on or before the Date of Termination and (b) the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or Death) or by the Executive for Good Reason during the
Term, then (x) the vesting of (i) each outstanding option to purchase shares of
the Company held by the Executive and (ii) each outstanding restricted stock
award shall be determined as though the Executive remained employed by the
Company until six months after the Date of Termination, and (y) each outstanding
option to purchase shares of the Company held by the Executive shall remain
exercisable (to the extent vested) for a period of six months after the Date of
Termination. For purposes of this Section 4.1, an Acquisition Event is the
acquisition by the Company of all of the outstanding equity interests of a
company or all or substantially all of the assets or business of a company.
 
4.2    Compensation.    If the Executive’s employment with the Company
terminates during the Term, the Executive shall be entitled to the following
benefits and payments (less any such benefits and/or payments (whether salary,
vacation pay, bonus, benefits or otherwise) similarly provided or payable to the
Executive pursuant to the Employment Agreement):
 
(a)    Termination Without Cause or for Good Reason.    If the Executive’s
employment with the Company is terminated by the Company (other than for Cause,
Disability or Death) or by the Executive for Good Reason during the Term, then
the Executive shall be entitled to the following benefits:



-5-



--------------------------------------------------------------------------------

 
(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:
 
(1)    the sum of (A) the Executive’s base salary through the Date of
Termination, and (B) the amount of any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not previously paid (the sum of
the amounts described in clauses (A) and (B) shall be hereinafter referred to as
the “Accrued Obligations”); and
 
(2)    the amount equal to (A) one-half (1/2) multiplied by (B) the Executive’s
highest annual base salary during the three year period prior to the Effective
Date.
 
(ii)    for six months after the Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue to provide benefits to the Executive and the
Executive’s family at least equal to those which would have been provided to
them if the Executive’s employment had not been terminated, in accordance with
the applicable Benefit Plans in effect on the Effective Date or, if more
favorable to the Executive and his family, in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive a particular type of
benefits (e.g., health insurance benefits) from such employer on terms at least
as favorable to the Executive and his family as those being provided by the
Company, then the Company shall no longer be required to provide those
particular benefits to the Executive and his family;
 
(iii)    to the extent not previously paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive following the
Executive’s termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”);
 
(iv)    for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits to which the
Executive is entitled, the Executive shall be considered to have remained
employed by the Company until six months after the Date of Termination; and
 
(v)    if a Change in Control Date occurs during the Term and on or before the
Date of Termination, the Company shall make an additional lump sum payment to
the Executive equal to the sum of (A) the product of (x) the annual bonus paid
or payable (including any bonus or portion thereof which has been earned but
deferred) for the most recently completed fiscal year and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 and (B) one-half
multiplied by the Executive’s highest annual bonus during the three-year period
prior to the Effective Date.



-6-



--------------------------------------------------------------------------------

 
(b)    Resignation Without Good Reason; Termination for Death or
Disability.    If the Executive voluntarily terminates his employment during the
Term, excluding a termination for Good Reason, or if the Executive’s employment
with the Company is terminated by reason of the Executive’s death or disability
during the Term, then the Company shall (i) pay the Executive (or his estate, if
applicable), in a lump sum in cash within 30 days after the Date of Termination,
the Accrued Obligations and (ii) timely pay or provide to the Executive the
Other Benefits.
 
(c)    Termination for Cause.    If the Company terminates the Executive’s
employment with the Company for Cause during the Term, then the Company shall
(i) pay the Executive, in a lump sum in cash within 30 days after the Date of
Termination, the sum of (A) the Executive’s base salary through the Date of
Termination and (B) the amount of any compensation previously deferred by the
Executive, in each case to the extent not previously paid, and (ii) timely pay
or provide to the Executive the Other Benefits.
 
(d)    Severance Agreement.    As a condition of receipt of any payments under
Section 4.2(a)(i), the Executive shall be required to sign a severance agreement
and release prepared by and provided by the Company (the “Severance Agreement”)
and to abide by the provisions of the Severance Agreement. Among other things,
the Severance Agreement shall contain a release and waiver of any claims the
employee or his or her representative may have against the Company, its
affiliates and/or representatives, and shall release those entities and persons
from any liability for such claims including, but not limited to, all employment
discrimination claims.
 
4.3    Taxes.
 
(a)    Notwithstanding any other provision of this Agreement or the Employment
Agreement, except as set forth in Section 4.3(b) hereof, in the event that the
Company undergoes a “Change in Ownership or Control” (as defined below), the
Company shall not be obligated to provide to the Executive a portion of any
“Contingent Compensation Payments” (as defined below) that the Executive would
otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”)) for the Executive. For purposes
of this Section 4.3, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any
successor provision) of the Contingent Compensation Payments so eliminated shall
be referred to as the “Eliminated Amount.”
 
(b)    Notwithstanding the provisions of Section 4.3(a), no such reduction in
Contingent Compensation Payments shall be made if (i) the Eliminated Amount
(computed without regard to this sentence) exceeds (ii) the aggregate present
value (determined in accordance with Proposed Treasury Regulation Section
1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount of any
additional taxes that would be incurred by the Executive if the Eliminated
Payments (determined without regard to this sentence) were paid to him
(including, state and federal income taxes on the Eliminated Payments, the
excise tax imposed by Section 4999 of the Code payable with respect to all of
the Contingent



-7-



--------------------------------------------------------------------------------

 
Compensation Payments in excess of the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), and any employment taxes). The override of such
reduction in Contingent Compensation Payments pursuant to this Section 4.3(b)
shall be referred to as a “Section 4.3(b) Override.” For purpose of this
paragraph, if any federal or state income taxes would be attributable to the
receipt of any Eliminated Payment, the amount of such taxes shall be computed by
multiplying the amount of the Eliminated Payment by the maximum combined federal
and state income tax rate provided by law.
 
(c)    For purposes of this Section 4.3 the following terms shall have the
following respective meanings:
 
(i)    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.
 
(ii)    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement,
the Employment Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.
 
(d)    Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the “Potential
Payments”) shall not be made until the dates provided for in this Section
4.3(d). Within 30 days after each date on which the Executive first becomes
entitled to receive (whether or not then due) a Contingent Compensation Payment
relating to such Change in Ownership or Control, the Company shall determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (i) which Potential Payments constitute Contingent Compensation
Payments, (ii) the Eliminated Amount and (iii) whether the Section 4.3(b)
Override is applicable. Within 30 days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the “Executive
Response”) stating either (A) that he agrees with the Company’s determination
pursuant to the preceding sentence, in which case he shall indicate, if
applicable, which Contingent Compensation Payments, or portions thereof (the
aggregate amount of which, determined in accordance with Proposed Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision, shall be equal
to the Eliminated Amount), shall be treated as Eliminated Payments or (B) that
he disagrees with such determination, in which case he shall set forth (i) which
Potential Payments should be characterized as Contingent Compensation Payments,
(ii) the Eliminated Amount, (iii) whether the Section 4.3(b) Override is
applicable, and (iv) which (if any) Contingent Compensation Payments, or
portions thereof (the aggregate amount of which, determined in accordance with
Proposed Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision, shall be equal to the Eliminated Amount, if any), shall be treated as
Eliminated Payments. In the event that the Executive fails to deliver an
Executive Response on or before the required date, the Company’s initial
determination shall be final and the Contingent Compensation Payments that shall
be treated as Eliminated Payments shall be determined by the Company in its
absolute discretion. If the Executive states in the Executive Response that he
agrees with the Company’s determination, the Company shall make the Potential
Payments to



-8-



--------------------------------------------------------------------------------

 
the Executive within three business days following delivery to the Company of
the Executive Response (except for any Potential Payments which are not due to
be made until after such date, which Potential Payments shall be made on the
date on which they are due). If the Executive states in the Executive Response
that he disagrees with the Company’s determination, then, for a period of 60
days following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
three business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments shall be made within three business
days following the resolution of such dispute. Subject to the limitations
contained in Sections 4.3(a) and (b) hereof, the amount of any payments to be
made to the Executive following the resolution of such dispute shall be
increased by amount of the accrued interest thereon computed at the prime rate
announced from time to time by the Wall Street Journal, compounded monthly from
the date that such payments originally were due.
 
(e)    The provisions of this Section 4.3 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
 
5.    Disputes.
 
5.1    Settlement of Disputes; Arbitration.    All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
of Directors of the Company and shall be in writing. Any denial by the Board of
Directors of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board of Directors
shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
 
5.2    Expenses.    The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Executive may reasonably incur as a result of any claim or contest by the
Company, the Executive or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive regarding the
amount of any payment or benefits pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code, but only if the Executive prevails in such
claim or contest.



-9-



--------------------------------------------------------------------------------

 
6.    Successors.
 
6.1    Successor to Company.    The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Executive elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise.
 
6.2    Successor to Executive.    This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or his family hereunder if the Executive had continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.
 
7.    Notice.    All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
25 Dan Road, Canton, Massachusetts, and to the Executive at the Executive’s
address indicated on the signature page of this Agreement (or to such other
address as either the Company or the Executive may have furnished to the other
in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered three business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
 
8.    Miscellaneous.
 
8.1    Employment by Subsidiary.    For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
 
8.2    Severability.    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.



-10-



--------------------------------------------------------------------------------

 
8.3    Injunctive Relief.    The Company and the Executive agree that any breach
of this Agreement by the Company is likely to cause the Executive substantial
and irrevocable damage and, therefore, in the event of any such breach, in
addition to such other remedies which may be available, the Executive shall have
the right to such specific performance and injunctive relief.
 
8.4    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
 
8.5    Waivers.    No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.
 
8.6    Counterparts.    This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
 
8.7    Tax Withholding.    Any payments provided for hereunder shall be paid net
of any applicable tax withholding required under federal, state or local law.
 
8.8    Entire Agreement.    This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Notwithstanding anything to the contrary in this Section 8.8, the
Employment Agreement is not terminated, superceded or cancelled by this
Agreement.
 
8.9    Amendments.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
 
8.10    Executive’s Acknowledgements.    The Executive acknowledges that he: (a)
has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the law firm
of Hale and Dorr LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Executive.



-11-



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 
NETWORK ENGINES, INC.
 
By:    /s/    DOUGLAS G. BRYANT
Title: CFO            
 
/s/    JOHN H. CURTIS
John H. Curtis
 
Address:
9 Parmenter Rd.
Framingham, MA 01701



-12-